DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Reference characters should not be underlined unless they are placed on the surface which they represent; therefore Fig. 1, “100” should not be underlined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,656,566 B1 to Chen.

Regarding claim 1, Chen discloses a buckle assembly comprising: a first buckle (40) comprising an inserting end (411, 421, Fig. 2) whereon an engaging portion (422) is formed; a second buckle (10) for buckling with the first buckle, an installation slot (13) being formed on the second buckle for receiving the inserting end; an operating portion (20) disposed on the second buckle; a locking component (216) fixedly connected to the operating portion, the locking component being configured to lock with or release from the engaging portion (Fig.3); and a resilient portion (30) being biased to separate the inserting end from the installation slot, the operating portion being operated to drive the locking component to release from the engaging portion, and the inserting end separating from the installation slot by the resilient portion, so as to unlock the first buckle and the second buckle (Column 4, lines 20-33).  
Regarding claim 2, wherein an end of the operating portion passes through the second buckle to fixedly connect with the locking component disposed in the installation slot (212, 214, 215, Fig.2 and 3).  
Regarding claim 3, wherein the operating portion comprises a pressing part (211) and at least one extending part (portion of 20 extending to rear, 212, 214, 215, etc.) connected to each other, a penetrating hole (11) is formed on the second buckle, and the at least one extending part passes through the penetrating hole to connect with the locking component (Fig. 2 and 3).  
Regarding claim 7, wherein a receiving portion (portion in Fig. 3 where inserting end is held) is formed on the second buckle, the inserting end is located between the locking component (216) and the operating portion (21, Fig.3), and the operating portion is operated to drive the locking component to the receiving portion so as to release from the engaging portion (Fig.6).  
Regarding claim 8, wherein a hook slot (422) is recessed inwardly on the inserting end to form the engaging portion.  
Regarding claim 9, wherein the second buckle comprises a buckling body (12) and a cover (14) engaged with the buckling body.  
Regarding claim 10, wherein the buckling body comprises a latching part (slots and holes on 12, Fig.2), and the cover comprises a blocking part (pegs and projections on 14, Fig.2) for engaging with the latching part.  
Regarding claim 11, wherein the first buckle further comprises a left buckling component (41) and a right buckling component (42) connected to each other, the left buckling component comprises a first upper portion (413) and a first lower portion (411), the right buckling component comprises a second upper portion (424) and a second lower portion (421), the first upper portion and the second upper portion are arranged in a left and right direction (Fig.1), the first lower portion and the second lower portion are arranged in a forward and backward direction (Fig.3), and the first lower portion and the second lower portion form the inserting end cooperatively (Fig.3).  
Regarding claim 12, wherein an end of the first lower portion bends to form a first protruding portion (bottom lip of 411), an end of the second lower portion bends to form a second protruding portion (bottom lip of 421), Page 10 of 12and the second protruding portion is located above the first protruding portion (Fig.3).  
Regarding claim 14, wherein a fixing portion (33) is installed between a bottom of the inserting end and the resilient portion (between 41/42 and 32, Fig.3), and the resilient portion pushes the fixing portion to move toward the inserting end (Fig.6).




Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,698,791 B2 to Pezza.

Regarding claim 1, Pezza discloses a buckle assembly comprising: a first buckle (20, 21) comprising an inserting end (24, 25) whereon an engaging portion (26, 27) is formed; a second buckle (12) for buckling with the first buckle, an installation slot (14) being formed on the second buckle for receiving the inserting end; an operating portion (29, 30) disposed on the second buckle; a locking component (30) fixedly connected to the operating portion (Fig.4 and 5), the locking component being configured to lock with or release from the engaging portion (30 engages 26 and 27); and a resilient portion (50) being biased to separate the inserting end from the installation slot, the operating portion being operated to drive the locking component to release from the engaging portion, and the inserting end separating from the installation slot by the resilient portion, so as to unlock the first buckle and the second buckle (50 is referred to as the ejection spring).  
Regarding claim 2, wherein an end of the operating portion passes through the second buckle to fixedly connect with the locking component disposed in the installation slot (Fig.2).  
Regarding claim 3, wherein the operating portion comprises a pressing part (36) and at least one extending part connected to each other (38, 39), a penetrating hole (hole in 12b) is formed on the second buckle, and the at least one extending part passes through the penetrating hole to connect with the locking component (Fig. 2 and 4).  
Regarding claim 4, wherein an indentation is formed on the second buckle for receiving the pressing part (recessed opening, Fig.2).  
Regarding claim 5, wherein a recovering portion (46) is installed between the pressing part and the indentation for biasing the pressing part to separate from the indentation (Fig. 2 and 3).  
Regarding claim 7, wherein a receiving portion is formed on the second buckle, the inserting end is located between the locking component and the operating portion, and the operating portion is operated to drive the locking component to the receiving portion so as to release from the engaging portion (Fig.2, 3, and 7).  
Regarding claim 8, wherein a hook slot (26, 27) is recessed inwardly on the inserting end to form the engaging portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,656,566 B1 to Chen.

Regarding claim 13, Chen discloses wherein the left buckling portion comprises a tongue part, and the right buckling portion comprises a sunken part for engaging with the tongue part (tongue and groove at the top of Fig.4).  
Although Chen discloses a tongue and groove, Chen does not disclose specifically wherein the first protruding part has the tongue and the second protruding part has the sunken part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tongue and groove of Chen on any portion of the buckling members such as the protruding portions so to enable the left and right buckling portions to nest with one another, allowing the inserting portion to remain as a single member throughout the use of the buckle.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,698,791 B2 to Pezza.

Regarding claim 6, Pezza does not specifically disclose wherein a positioning notch is formed in the indentation for positioning the recovering portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed an indentation, a protrusion, or other means on the supporting surface of Pezza so to ensure the spring stays in the functional location and does not move or shift after repeated use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635